DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	the related parent application No. 15776151 should have been incorporated into the paragraph under the title.

Claim Objections
Claims 14-29 are objected to because of the following informalities:  
“A method” (claim 1, line 1) should be more specific for better understanding of the scope of the method invention to which the claims directed to, the use of: --“method for making an electrode delivery system” --, is suggested.  
“Is done “(claim 27, line 1) not positive method limitation should be removed.  the following rewritten of claim 27 to method forms is suggested as below:  
--“ The method of claim 16, further comprises providing a rotational motor and a linear motor for moving , wherein the rotating the inserter to initiate the winding of the first electrode and the second electrode by a rotational motor; and moving the first electrode and the second electrode distally along the inserter to produce at least two coils of each of the first electrode and the second electrode by the linear motor”--.   --Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16, 18-21, 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (PCT-US 2014056444) or US20160158533) in view of Durand et al (20150141786).
	Jolly discloses substantial every aspect limitation of the claimed method comprising: 
	securing a tip of a first electrode 22 to a proximal portion of an inserter, wherein the inserter has an elongated cylindrical shape (see Fig. 6 below or another embodiment as shown in Fig. 8); 



    PNG
    media_image1.png
    344
    729
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale



	securing a tip of a second electrode (far end of the inserter) to a more distal portion of the inserter (see Fig. 6 as marked up above);
	winding the first electrode and the second electrode around the inserter (see Figs 6-7 above); 
	securing a portion of each of the first electrode and the second electrode to a distal portion of the inserter (see Fig. 6 above).
	Further, if it is argued that the Jolly does not teach the claimed “winding the first electrode and the second electrode around the inserter”.  Then refers to Fig. 13 of the Durand et al for the teaching of winding the first electrode (tip end of 1300) and the second electrode (far end of inserter 1300) around the inserter 1300.   Therefore, the subject matter as noted above is/are taught by the combination teaching above.  The motivation of the combination can be obtained from either reference since both are in same endeavor field invention.
	As applied to claims 15-16, appear to be met by the combine references above 3 (see Fig. 13 for knot configuration and further Figs. 13-14 for winding and removing of electrodes associated thereto (see Figs. 13-14 of the Durand et al).
	Limitations of claims 18-21 are also met by the above (see Figs 6, 8 of the Jolly and/or Figs 13-14 of the Durand).
	As applied to claim 25, refer to 12 (Fig. 9A-9B for teaching of a holder in form of a fascicle 12).

Claim(s) 17, 22-26, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jolly (PCT-US 2014056444) or US20160158533) / Durand et al (20150141786) and further in view of Durand (WO2015157393), hereinafter the’393.
	As applied to claim 22, the Jolly/Durand et al as modified above in silent regarding the claimed “a selective release mechanism” associated with the method.  Regarding to this, the ‘393 discloses such a selective release mechanism (see paragraph 0010 and/or 0070 of the ‘393); 
	As applied to claims 17, 23, (refer to paragraph 0056 for encasing of insulation material of the electrode wire 22); 
	As applied to claim 24 regarding the electrode wire size of 100mm or less (see discussion in para 0082, and table 1 as disclosed by the ‘393); 
	As applied to claim 28-29, refer to paragraph 0060 for the teaching of biodegradable substance (i.e., in form of a tape 70).	
	Therefore, it would have been obvious to one having an ordinary skill in the art at the effective filing date of the invention to employ the known and available teaching as noted by the ‘393 above onto the modified invention of Jolly/Durand in order to obtain a device having the above configurations requirements by utilizing the known and available concepts.   The motivation for the combination can be found in either reference since both references are in same field of invention.

Conclusion
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569. The examiner can normally be reached M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt